DETAILED ACTION
	This office action is in response to the communication filed on December 11, 2020. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	Claims 16-20 are statutory because in Paragraph 90 of applicant’s specification a computer readable storage medium is defined as to not be construed as being transitory signals per se.

Claim Objections
Claims 9, 10, 12, 13, 17, 18 objected to because of the following informalities:
In Claims 9 and 10, the phrase “determining the” should be “determining that the”.
In Claims 12 and 17 the phrase “determination the” should be “determining that the”.
In claims 13 and 18, the phrase “determination that” should be “determining that”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 11, 14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US Pub 2021/0097077) in view of Abraham (US Pub 2016/0328443) and in further view of Burger (US Pub 2017/0177642).

With respect to claim 1, Rogers discloses a computer-implemented (Rogers: Paragraph 43 – computer based learning platform) method comprising:
building a classification model configured to identify a lowest cost access path (Rogers: Paragraphs 10 and 44 – generating a query classification model for query optimization, model building process comprising a classifier; Paragraph 90 – determine cost data associated with execution of a query; here Rogers does not explicitly disclose identifying a lowest cost access path, but the Abraham reference discloses the feature, as discussed below);
receiving a query, wherein the query is configured to retrieve a set of data from a database (Rogers: Paragraphs 19, 45, and 66 – receiving an input query to retrieve data stored in database);…
classifying, by the classification model, the query (Rogers: Paragraphs 5, 6, and 96 – classifying query based on the model and features of the query, using query classifier, predicting query performance based on the query classification);…
executing the query (Rogers: Paragraphs 3 and 46 – query classification model enabling execution optimization of a query being predicted based on features of the query, executing database queries).
Rogers discloses execution optimization of a query and determining execution cost of the query, but does not explicitly disclose:
identifying a lowest cost access path;…
collecting, for the query, a set of data for each potential access path;
selecting a first access path of the one or more potential access paths;
Abraham discloses identifying a lowest cost access path, collecting, for the query, a set of data for each potential access path, and selecting a first access path of the one or more potential access paths (Abraham: Paragraphs 15, 54, and 91 – a data query accesses data in one or more datasets with different potential paths to access the data; Paragraph 102 – query planner selects an optimum path from among refined candidate paths, selecting the path having the lowest path cost);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rogers and Abraham, to have combined Rogers and Abraham. The motivation to combine Rogers and Abraham would be to select an optimum path having the lowest cost based on path cost criteria (Abraham: Paragraphs 19 and 102).
Abraham discloses generating knowledge graph and mapping query expressions (Abrahams: Paragraphs 45 and 148), however, Rogers and Abraham do not explicitly disclose:
generating an access map for the query, wherein the access map includes one or more potential access paths to execute the query;
The Burger reference discloses generating an access map for the query, wherein the access map includes one or more potential access paths to execute the query (Burger: Paragraphs 55 and 68 – generating a map that associates multiple distinct portion of data of the database to multiple containers and associates the containers to one or more processing units for processing and accessing data stored in database tables; Paragraph 58 – map allowing a database query to be processed and/or executed, map providing one or more alternative paths for processing and/or execution of database queries); 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rogers, Abraham, and Burger, to have combined Rogers, Abraham, and Burger. The motivation to combine Rogers, Abraham, and Burger would be to optimize processing of database queries using maps that effectively provide one or more alternative paths for processing and/or execution of database queries (Burger: Paragraph 58).

With respect to claim 2, Rogers in view of Abraham and in further view of Burger discloses the method of claim 1, wherein the access map includes a plurality of nodes and each node corresponds to a query block (Abraham: Paragraph 19 – knowledge graph based queries, query path covering knowledge graph; Paragraph 63 – query blocks and result blocks processed by query planner, processing query blocks in a query plan with paths; Burger: Paragraphs 19, 48, 58 – map assigning data portions to one or more nodes of a database system, map allowing database query to be processed and/or executed).

With respect to claim 3, Rogers in view of Abraham and in further view of Burger discloses the method of claim 2, wherein the classifying further comprises: calculating an estimated cost for each query block (Abraham: Paragraph 19 – knowledge graph based queries, query path covering knowledge graph; Paragraph 63 – query blocks and result blocks processed by query planner, processing query blocks in a query plan with paths; Burger: Paragraphs 19, 48, 58 – map assigning data portions to one or more nodes of a database system, map allowing database query to be processed and/or executed).

With respect to claim 4, Rogers in view of Abraham and in further view of Burger discloses the method of claim 3, wherein selecting the first access path is based on the first access path having a lowest estimated total cost (Rogers: Paragraph 93 – recommend changes to the query based on cost data; Abraham: Paragraph 102 – query planner selects an optimum path among the candidate paths, the optimum path having the lowest path cost; Burger: Paragraphs 15 and 58 – an optimal query plan is a plan with the lowest cost, allowing database queries to be processed and/or executed using one or more alternative paths).

With respect to claim 5, Rogers in view of Abraham and in further view of Burger discloses the method of claim 3, wherein selecting the first access path is based on the first access including a lowest number of query blocks (Abraham: Paragraph 19 – knowledge graph based queries, query path covering knowledge graph; Paragraph 63 – query blocks and result blocks processed by query planner, processing query blocks in a query plan with paths; Paragraph 102 – query planner selects an optimum path among the candidate paths, the optimum path having the lowest path cost; Burger: Paragraphs 19, 48, 58 – map assigning data portions to one or more nodes of a database system, map allowing database query to be processed and/or executed).

With respect to claim 11, Rogers discloses a system comprising:
a processor (Rogers: Paragraphs 3 and 55); and
a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, are configured to cause the processor (Rogers: Paragraphs 3 and 60) to:
build a classification model configured to identify a lowest cost access path (Rogers: Paragraphs 10 and 44 – generating a query classification model for query optimization, model building process comprising a classifier; Paragraph 90 – determine cost data associated with execution of a query; here Rogers does not explicitly disclose identifying a lowest cost access path, but the Abraham reference discloses the feature, as discussed below);
receive a query, wherein the query is configured to retrieve a set of data from a database (Rogers: Paragraphs 19, 45, and 66 – receiving an input query to retrieve data stored in database);…
classify, by the classification model, the query (Rogers: Paragraphs 5, 6, and 96 – classifying query based on the model and features of the query, using query classifier, predicting query performance based on the query classification);…
execute the query (Rogers: Paragraphs 3 and 46 – query classification model enabling execution optimization of a query being predicted based on features of the query, executing database queries).
Rogers discloses execution optimization of a query and determining execution cost of the query, but does not explicitly disclose:
identifying a lowest cost access path;…
collect, for the query, a set of data for each potential access path;
select a first access path of the one or more potential access paths;
Abraham discloses identifying a lowest cost access path, collecting, for the query, a set of data for each potential access path, and selecting a first access path of the one or more potential access paths (Abraham: Paragraphs 15, 54, and 91 – a data query accesses data in one or more datasets with different potential paths to access the data; Paragraph 102 – query planner selects an optimum path from among refined candidate paths, selecting the path having the lowest path cost);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rogers and Abraham, to have combined Rogers and Abraham. The motivation to combine Rogers and Abraham would be to select an optimum path having the lowest cost based on path cost criteria (Abraham: Paragraphs 19 and 102).
Abraham discloses generating knowledge graph and mapping query expressions (Abrahams: Paragraphs 45 and 148), however, Rogers and Abraham do not explicitly disclose:
generate an access map for the query, wherein the access map includes one or more potential access paths to execute the query;
The Burger reference discloses generating an access map for the query, wherein the access map includes one or more potential access paths to execute the query (Burger: Paragraphs 55 and 68 – generating a map that associates multiple distinct portion of data of the database to multiple containers and associates the containers to one or more processing units for processing and accessing data stored in database tables; Paragraph 58 – map allowing a database query to be processed and/or executed, map providing one or more alternative paths for processing and/or execution of database queries); 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rogers, Abraham, and Burger, to have combined Rogers, Abraham, and Burger. The motivation to combine Rogers, Abraham, and Burger would be to optimize processing of database queries using maps that effectively provide one or more alternative paths for processing and/or execution of database queries (Burger: Paragraph 58).

With respect to claim 14, Rogers in view of Abraham and in further view of Burger discloses the system of claim 11, wherein the access map includes a plurality of nodes and each node corresponds to a query block (Abraham: Paragraph 19 – knowledge graph based queries, query path covering knowledge graph; Paragraph 63 – query blocks and result blocks processed by query planner, processing query blocks in a query plan with paths; Burger: Paragraphs 19, 48, 58 – map assigning data portions to one or more nodes of a database system, map allowing database query to be processed and/or executed).

With respect to claim 16, Rogers discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit (Rogers: Paragraphs 3 and 60) to:
build a classification model configured to identify a lowest cost access path (Rogers: Paragraphs 10 and 44 – generating a query classification model for query optimization, model building process comprising a classifier; Paragraph 90 – determine cost data associated with execution of a query; here Rogers does not explicitly disclose identifying a lowest cost access path, but the Abraham reference discloses the feature, as discussed below);
receive a query, wherein the query is configured to retrieve a set of data from a database (Rogers: Paragraphs 19, 45, and 66 – receiving an input query to retrieve data stored in database);…
classify, by the classification model, the query (Rogers: Paragraphs 5, 6, and 96 – classifying query based on the model and features of the query, using query classifier, predicting query performance based on the query classification);…
execute the query (Rogers: Paragraphs 3 and 46 – query classification model enabling execution optimization of a query being predicted based on features of the query, executing database queries).
Rogers discloses execution optimization of a query and determining execution cost of the query, but does not explicitly disclose:
identifying a lowest cost access path;…
collect, for the query, a set of data for each potential access path;
select a first access path of the one or more potential access paths;
Abraham discloses identifying a lowest cost access path, collecting, for the query, a set of data for each potential access path, and selecting a first access path of the one or more potential access paths (Abraham: Paragraphs 15, 54, and 91 – a data query accesses data in one or more datasets with different potential paths to access the data; Paragraph 102 – query planner selects an optimum path from among refined candidate paths, selecting the path having the lowest path cost);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rogers and Abraham, to have combined Rogers and Abraham. The motivation to combine Rogers and Abraham would be to select an optimum path having the lowest cost based on path cost criteria (Abraham: Paragraphs 19 and 102).
Abraham discloses generating knowledge graph and mapping query expressions (Abrahams: Paragraphs 45 and 148), however, Rogers and Abraham do not explicitly disclose:
generate an access map for the query, wherein the access map includes one or more potential access paths to execute the query;
The Burger reference discloses generating an access map for the query, wherein the access map includes one or more potential access paths to execute the query (Burger: Paragraphs 55 and 68 – generating a map that associates multiple distinct portion of data of the database to multiple containers and associates the containers to one or more processing units for processing and accessing data stored in database tables; Paragraph 58 – map allowing a database query to be processed and/or executed, map providing one or more alternative paths for processing and/or execution of database queries); 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rogers, Abraham, and Burger, to have combined Rogers, Abraham, and Burger. The motivation to combine Rogers, Abraham, and Burger would be to optimize processing of database queries using maps that effectively provide one or more alternative paths for processing and/or execution of database queries (Burger: Paragraph 58).

With respect to claim 19, Rogers in view of Abraham and in further view of Burger discloses the computer program product of claim 16, wherein the access map includes a plurality of nodes and each node corresponds to a query block (Abraham: Paragraph 19 – knowledge graph based queries, query path covering knowledge graph; Paragraph 63 – query blocks and result blocks processed by query planner, processing query blocks in a query plan with paths; Burger: Paragraphs 19, 48, 58 – map assigning data portions to one or more nodes of a database system, map allowing database query to be processed and/or executed).

Claim(s) 6-10, 12, 13, 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US Pub 2021/0097077) in view of Abraham (US Pub 2016/0328443) and in further view of Burger (US Pub 2017/0177642) and in further view of Ding (2020/0272667).

With respect to claim 6, Rogers in view of Abraham and in further view of Burger discloses the method of claim 1, wherein building the classification model comprises:
training, by a set of training data, the classification model, wherein the classification model is a machine learning model, and the training data includes database statistics (Rogers: Paragraphs 12 and 13 – training a model for query classification using historical query data; Paragraphs 43 and 58 – a data model training function using historical data queries and associated performance and/or cost data stored in a database in a machine learning platform; here Rogers discloses training data including data stored in a database, but does not explicitly disclose database statistics, however, the Ding reference discloses the features, as discussed below), however, Rogers, Abraham, and Burger do not explicitly disclose:
database statistics;
The Ding reference discloses database statistics (Ding: Paragraph 26 – database providing query plan execution statistics collected at a database).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rogers, Abraham, Burger, and Ding, to have combined Rogers, Abraham, Burger, and Ding. The motivation to combine Rogers, Abraham, Burger, and Ding would be to improve performance by selecting more cost efficient query plans (Ding: Paras 13 and 19).

With respect to claim 7, Rogers in view of Abraham in view of Burger and in further view of Ding discloses the method of claim 6, wherein the training further comprises:
analyzing a set of previously executed queries (Rogers: Paragraphs 12, 13, and 82 – training a model for query classification using historical query data, training dataset includes previous and historical queries; Paragraphs 43, 47, and 58 – a data model training function using historical data queries and associated performance and/or cost data stored in a database, query features and query cost data correlated); and
calculating, for each previously executed query, a query type, a set of query statistics, a cost per object, a cost per activity, and a total cost (Rogers: Paragraphs 12, 13, and 82 – training a model for query classification using historical query data, training dataset includes previous and historical queries; Paragraphs 43, 47, and 58 – a data model training function using historical data queries and associated performance and/or cost data stored in a database, query features and query cost data correlated; Abrahams: Paragraph 64 – query planner builds a cost matrix to refine an optimal candidate path according to path cost criteria; Ding: Paragraphs 14 and 26 – predict execution cost based on execution history, database providing query plan execution statistics collected at a database).

With respect to claim 8, Rogers in view of Abraham and in further view of Burger discloses the method of claim 1, further comprising:
storing, in response to executing the query, for the query, a set of actual statistics for the first query (Rogers: Paragraphs 12 and 13 – training a model for query classification using historical query data; Paragraphs 43 and 58 – a data model training function using historical data queries and associated performance and/or cost data stored in a database in a machine learning platform; here Rogers discloses training data including actual data stored in a database, but Rogers, Abraham, and Burger do not explicitly disclose statistics, however, the Ding reference discloses the features, as discussed below);
adding the set of actual statistics to the training data (Rogers: Paragraphs 12 and 13 – training a model for query classification using historical query data; Paragraphs 43 and 58 – a data model training function using historical data queries and associated performance and/or cost data stored in a database in a machine learning platform); and
updating the classification model (Rogers: Paragraphs 12 and 13 – training a model for query classification using historical query data; Paragraphs 43 and 58 – a data model training function using historical data queries and associated performance and/or cost data stored in a database in a machine learning platform; Paragraphs 33, 67, 90 – updating historical query dataset, update data tables or data stores, training and updating model).
Rogers discloses using actual historical data for query stored in a database, however, Rogers, Abraham, and Burger do not explicitly disclose:
statistics for query;
The Ding reference discloses statistics for query (Ding: Paragraph 26 – database providing query plan execution statistics collected at a database).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rogers, Abraham, Burger, and Ding, to have combined Rogers, Abraham, Burger, and Ding. The motivation to combine Rogers, Abraham, Burger, and Ding would be to improve performance by selecting more cost efficient query plans (Ding: Paras 13 and 19).

With respect to claim 9, Rogers in view of Abraham and in further view of Burger discloses the method of claim 1, Rogers, Abraham, and Burger all discuss cost associated with executing a query/query plan, however, Rogers, Abraham, and Burger do not explicitly disclose:
calculating an estimated overall cost to execute the query; and
determining the estimated overall cost is above a threshold,
wherein, the classifying of the query is in response to determining the estimated overall cost is above the threshold.
The Ding reference discloses calculating an estimated overall cost to execute a query, determining the estimated overall cost is above a threshold, wherein, a classifying of the query is in response to determining the estimated overall cost is above the threshold (Ding: Paragraphs 14 and 27 – machine learning model user to predict execution cost based on history, used to replace estimated cost of optimizer, reducing query optimizer estimated cost; Paragraphs 17 and 28 – predicting cost efficiency ranking of query plans for a database to indicate which plan is more cost efficient, if cost efficiency between query plans is indeterminable or is of an insignificant difference, then query plans are classified as unsure; Paragraphs 22, 23, and 28 –  using cost to find cheapest configuration, classifier model receives query plan pair and infers which query plan is the most cost efficient, compare query plans against a threshold to see which one is cheaper in execution cost, classifying the query plans based on cost).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rogers, Abraham, Burger, and Ding, to have combined Rogers, Abraham, Burger, and Ding. The motivation to combine Rogers, Abraham, Burger, and Ding would be to improve performance by selecting more cost efficient query plans (Ding: Paras 13 and 19).

With respect to claim 10, Rogers in view of Abraham and in further view of Burger discloses the method of claim 1, Abraham and Burger discloses one or more query access paths, however, Rogers, Abraham, and Burger do not explicitly disclose:
calculating a first estimated cost for the first access path and a second estimated cost for the second access of the one or more potential access paths; and
determining the first estimated cost and the second estimated cost are poorly differentiated,
P202002498US01Page 30 of 34wherein, the classification of the query is in response to determining the first estimated cost and the second estimated cost are poorly differentiated.
The Ding reference discloses calculating a first estimated cost for a first query plan and a second estimated cost for a second query plan of the one or more potential query plans, determining the first estimated cost and the second estimated cost are poorly differentiated, P202002498US01Page 30 of 34wherein, a classification of the query is in response to determining the first estimated cost and the second estimated cost are poorly differentiated (Ding: Paragraphs 17 and 28 – predicting cost efficiency ranking of query plans for a database to indicate which plan is more cost efficient, may indicate that cost efficiency difference is indeterminable and a more cost efficient query plan is undeterminable or unsure, if cost efficiency between query plans is indeterminable or is of an insignificant difference, then query plans are classified as unsure; Paragraphs 22, 23, and 28 –  using cost to find cheapest configuration, classifier model receives query plan pair and infers which query plan is the most cost efficient, compare query plans against a threshold to see which one is cheaper in execution cost, classifying the query plans based on cost).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rogers, Abraham, Burger, and Ding, to have combined Rogers, Abraham, Burger, and Ding. The motivation to combine Rogers, Abraham, Burger, and Ding would be to improve performance by selecting more cost efficient query plans (Ding: Paras 13 and 19).

With respect to claim 12, Rogers in view of Abraham and in further view of Burger discloses the system of claim 11, Rogers, Abraham, and Burger all discuss cost associated with executing a query/query plan, however, Rogers, Abraham, and Burger do not explicitly disclose:
calculate an estimated overall cost to execute the query; and
determine the estimated overall cost is above a threshold,
wherein, the query is classified in response to determination the estimated overall cost is above the threshold.
The Ding reference discloses calculating an estimated overall cost to execute a query, determining the estimated overall cost is above a threshold, wherein, the query is classified in response to determining the estimated overall cost is above the threshold (Ding: Paragraphs 14 and 27 – machine learning model user to predict execution cost based on history, used to replace estimated cost of optimizer, reducing query optimizer estimated cost; Paragraphs 17 and 28 – predicting cost efficiency ranking of query plans for a database to indicate which plan is more cost efficient, if cost efficiency between query plans is indeterminable or is of an insignificant difference, then query plans are classified as unsure; Paragraphs 22, 23, and 28 –  using cost to find cheapest configuration, classifier model receives query plan pair and infers which query plan is the most cost efficient, compare query plans against a threshold to see which one is cheaper in execution cost, classifying the query plans based on cost).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rogers, Abraham, Burger, and Ding, to have combined Rogers, Abraham, Burger, and Ding. The motivation to combine Rogers, Abraham, Burger, and Ding would be to improve performance by selecting more cost efficient query plans (Ding: Paras 13 and 19).

With respect to claim 13, Rogers in view of Abraham and in further view of Burger discloses the system of claim 11, Abraham and Burger discloses one or more query access paths, however, Rogers, Abraham, and Burger do not explicitly disclose:
P202002498US01Page 31 of 34calculate a first estimated cost for the first access path and a second estimated cost for the second access of the one or more potential access paths; and
determine the first estimated cost and the second estimated cost are poorly differentiated,
wherein, the classification of the query is in response to determination that the first estimated cost and the second estimated cost are poorly differentiated.
The Ding reference discloses calculating a first estimated cost for a first query plan and a second estimated cost for a second query plan of the one or more potential query plans, determining the first estimated cost and the second estimated cost are poorly differentiated, P202002498US01Page 30 of 34wherein, a classification of the query is in response to determining the first estimated cost and the second estimated cost are poorly differentiated (Ding: Paragraphs 17 and 28 – predicting cost efficiency ranking of query plans for a database to indicate which plan is more cost efficient, may indicate that cost efficiency difference is indeterminable and a more cost efficient query plan is undeterminable or unsure, if cost efficiency between query plans is indeterminable or is of an insignificant difference, then query plans are classified as unsure; Paragraphs 22, 23, and 28 –  using cost to find cheapest configuration, classifier model receives query plan pair and infers which query plan is the most cost efficient, compare query plans against a threshold to see which one is cheaper in execution cost, classifying the query plans based on cost).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rogers, Abraham, Burger, and Ding, to have combined Rogers, Abraham, Burger, and Ding. The motivation to combine Rogers, Abraham, Burger, and Ding would be to improve performance by selecting more cost efficient query plans (Ding: Paras 13 and 19).

With respect to claim 15, Rogers in view of Abraham and in further view of Burger discloses the system of claim 11, wherein the program instructions are further configured to cause the processor to:
train, by a set of training data, the classification model, wherein the classification model is a machine learning model, and the training data includes database statistics (Rogers: Paragraphs 12 and 13 – training a model for query classification using historical query data; Paragraphs 43 and 58 – a data model training function using historical data queries and associated performance and/or cost data stored in a database in a machine learning platform; here Rogers discloses training data including data stored in a database, but does not explicitly disclose database statistics, however, the Ding reference discloses the features, as discussed below), however, Rogers, Abraham, and Burger do not explicitly disclose:
database statistics;
The Ding reference discloses database statistics (Ding: Paragraph 26 – database providing query plan execution statistics collected at a database).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rogers, Abraham, Burger, and Ding, to have combined Rogers, Abraham, Burger, and Ding. The motivation to combine Rogers, Abraham, Burger, and Ding would be to improve performance by selecting more cost efficient query plans (Ding: Paras 13 and 19).

With respect to claim 17, Rogers in view of Abraham and in further view of Burger discloses the computer program product of claim of claim 16, Rogers, Abraham, and Burger all discuss cost associated with executing a query/query plan, however, Rogers, Abraham, and Burger do not explicitly disclose:
calculate an estimated overall cost to execute the query; and
determine the estimated overall cost is above a threshold,
wherein, the query is classified in response to determination the estimated overall cost is above the threshold.
The Ding reference discloses calculating an estimated overall cost to execute a query, determining the estimated overall cost is above a threshold, wherein, the query is classified in response to determination the estimated overall cost is above the threshold (Ding: Paragraphs 14 and 27 – machine learning model user to predict execution cost based on history, used to replace estimated cost of optimizer, reducing query optimizer estimated cost; Paragraphs 17 and 28 – predicting cost efficiency ranking of query plans for a database to indicate which plan is more cost efficient, if cost efficiency between query plans is indeterminable or is of an insignificant difference, then query plans are classified as unsure; Paragraphs 22, 23, and 28 –  using cost to find cheapest configuration, classifier model receives query plan pair and infers which query plan is the most cost efficient, compare query plans against a threshold to see which one is cheaper in execution cost, classifying the query plans based on cost).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rogers, Abraham, Burger, and Ding, to have combined Rogers, Abraham, Burger, and Ding. The motivation to combine Rogers, Abraham, Burger, and Ding would be to improve performance by selecting more cost efficient query plans (Ding: Paras 13 and 19).

With respect to claim 18, Rogers in view of Abraham and in further view of Burger discloses the computer program product of claim of claim 16, Abraham and Burger discloses one or more query access paths, however, Rogers, Abraham, and Burger do not explicitly disclose:
calculate a first estimated cost for the first access path and a second estimated cost for the second access of the one or more potential access paths; and
determine the first estimated cost and the second estimated cost are poorly differentiated,
wherein, the classification of the query is in response to determination that the first estimated cost and the second estimated cost are poorly differentiated.
The Ding reference discloses calculating a first estimated cost for a first query plan and a second estimated cost for a second query plan of the one or more potential query plans, determining the first estimated cost and the second estimated cost are poorly differentiated, P202002498US01Page 30 of 34wherein, a classification of the query is in response to determining the first estimated cost and the second estimated cost are poorly differentiated (Ding: Paragraphs 17 and 28 – predicting cost efficiency ranking of query plans for a database to indicate which plan is more cost efficient, may indicate that cost efficiency difference is indeterminable and a more cost efficient query plan is undeterminable or unsure, if cost efficiency between query plans is indeterminable or is of an insignificant difference, then query plans are classified as unsure; Paragraphs 22, 23, and 28 –  using cost to find cheapest configuration, classifier model receives query plan pair and infers which query plan is the most cost efficient, compare query plans against a threshold to see which one is cheaper in execution cost, classifying the query plans based on cost).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rogers, Abraham, Burger, and Ding, to have combined Rogers, Abraham, Burger, and Ding. The motivation to combine Rogers, Abraham, Burger, and Ding would be to improve performance by selecting more cost efficient query plans (Ding: Paras 13 and 19).

With respect to claim 20, Rogers in view of Abraham and in further view of Burger discloses the computer program product of claim of claim 16, wherein the program instructions are further configured to cause the processing unit to:
train, by a set of training data, the classification model, wherein the classification model is a machine learning model, and the training data includes database statistics (Rogers: Paragraphs 12 and 13 – training a model for query classification using historical query data; Paragraphs 43 and 58 – a data model training function using historical data queries and associated performance and/or cost data stored in a database in a machine learning platform; here Rogers discloses training data including data stored in a database, but does not explicitly disclose database statistics, however, the Ding reference discloses the features, as discussed below), however, Rogers, Abraham, and Burger do not explicitly disclose:
database statistics;
The Ding reference discloses database statistics (Ding: Paragraph 26 – database providing query plan execution statistics collected at a database).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rogers, Abraham, Burger, and Ding, to have combined Rogers, Abraham, Burger, and Ding. The motivation to combine Rogers, Abraham, Burger, and Ding would be to improve performance by selecting more cost efficient query plans (Ding: Paras 13 and 19).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164    

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164